tS (
Copies Mailed/Faxed 0 | i) | “1

_ ChamberSOf Vincent L. Briccetti 7
UNITED STATES DISTRICT COURT te DSA
SOUTHERN DISTRICT OF NEW YORK

 

 

woe x
JIAN WANG a/k/a JAMES WANG,
Plaintiff,
v. > ORDER |
INTERNATIONAL BUSINESS MACHINES : 11 CV 2992 (VB) .
CORP., : mo
Defendant. :
x

 

By Order dated May 10, 2021, the Court denied plaintiff's “Motion to Reopen and Cure
Defective.” (Doc. #119). A copy of that Order was mailed to plaintiff. The next day, May 11,
2021, the Court received and docketed plaintiff's “Reply” in further support of his motion. (Doc.
#120). The Reply is dated May 9, 2021, indicating that plaintiff submitted it prior to receiving
notice of the Court’s May 10 Order.

The Court has carefully reviewed plaintiff's Reply. There is nothing in the Reply that
causes the Court to change its decision to deny the Motion to Reopen and Cure Defective.
Accordingly, the Court adheres to its May 10 Order in all respects. To the extent plaintiff is
requesting any further relief in his Reply, that request is denied as plainly without merit.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

~ Chambers will mail a copy of this Order to plaintiff at the following address:

James Wang
14 Roy Lane
Highland, NY 12528

Dated: May 12, 2021
White Plains, NY
SO ORDERED:

Vu

Vincent L, Briccetti
United States District Judge

 

 
